Citation Nr: 0023392	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for floating fracture of 
the right knee.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board has reviewed the record and finds that additional 
action is necessary prior to further appellate action.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that "a 
remand by this Court or the Board [of Veteran's Appeals 
(Board)] confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Id. at 271.  In addition, the Court determined 
that where "the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.  However, the Court further held that 
where such omission did not harm the veteran, the Board's 
failure to return the case to the agency of original 
jurisdiction could not be found to be prejudicial error.  Id.

In the present case, the Board issued a remand in March 1997, 
in which it requested, inter alia, that the RO contact the 
Adjutant General of California in Sacramento, California, as 
well as all other available sources, including the National 
Personnel Records Center (NPRC), and request verification of 
the specific dates of the appellant's California Army 
National Guard service from May 1976 to September 1987, as 
well as the type of service during each period of enlistment, 
i.e., whether it was active duty, active duty for training or 
inactive duty for training.  A review of the record reveals 
that the RO did request verification of service from NPRC in 
June 1999, however, no response was received.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

The RO should again contact the NPRC and 
request verification of the specific 
dates of the appellant's California Army 
National Guard service from May 1976 to 
September 1987, as well as the type of 
service during each period of enlistment, 
i.e., whether it was active duty, active 
duty for training or inactive duty for 
training.  Of particular importance is 
the appellant's assignment on or about 
July 22, 1986.  All periods of active 
duty for training or inactive duty for 
training should be separately noted.  The 
RO should also request any service 
medical records that might have been 
retained concerning the appellant.  Any 
records obtained should be associated 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  If this search still 
proves unsuccessful, the RO should write 
to the appellant in order to satisfy the 
procedural requirements set forth by the 
Court in Dixon v. Derwinski, 3 Vet.App. 
261, 263-64 (1992) (mandates that when a 
denial of a claim for benefits rests, in 
part, on the government's inability to 
produce records which were once in its 
custody, an explanation is due the 
veteran of how service records are 
maintained, why any search undertaken 
constituted a reasonably exhaustive 
search, and why further efforts were not 
justified).

2.  Thereafter, the RO should review the 
evidence and readjudicate the issue on 
appeal.

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




